Citation Nr: 1632692	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In September 2010, the Veteran and a witness testified before a Decision Review Officer in Waco, Texas.  A transcript of that hearing is of record.

The Veteran was scheduled for Travel Board hearing in April 2014.  In April 2014 correspondence, the Veteran requested that his hearing request be canceled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

This matter was previously before the Board in September 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the September 2010 DRO hearing that he first sought treatment at Jordan Hospital in the early 1980s for a right knee condition.  Records from such time period are not associated with the claims file.  At the hearing, the Veteran and his representative indicated that a request for records for chronic obstructive pulmonary disease (COPD) was assumed to include a request for all records and that it was suspected that VA has "all the records we're going to get from [Jordan Hospital]."  The Board finds that further development is warranted.  

In November and December 2008, VA requested records from Jordan Hospital from July 1983 through 2005 for COPD.  In December 2008, VA received a response that Jordan Hospital had no records of treatment for COPD and notes "See visit record history enclosed" as evidence that he was not seen for COPD.

The enclosed Jordan Hospital Visit Record History does reflect that the Veteran was seen for a meniscus tear in November 1997 and for internal derangement of the knee in January 1998.  It was also noted that he was seen for unspecified reasons as early as 1983 post service.  No actual records for these times were included and it appears that hospital response was solely related to the request for COPD records.  

In February 2011, the Veteran submitted another VA Form 21-4142 in which he authorized VA to obtain all employee health records from July 1983 to March 2004, to include records related to a heart condition.  It does not appear that VA attempted to get records for the Veteran's knees pursuant to this authorization form. 

The claims file includes Jordan Hospital records from September 2004 and later for the Veteran's knees.  The claims file includes 2010 and 2016 VA examination reports which both note an absence of post service records in the two decades after separation from service.  Thus, if there are clinical records from the 1980s and 1990s, they may affect the examiners' opinions.  

The Veteran contends that his right knee hurt in service due to the type of work he did, which included crawling, kneeling, and climbing ladders.  The Veteran's post-service occupation was in the same field as his in-service duties (i.e. heating and air conditioning technician)

The VA examiners opined that the Veteran's in-service conditions (i.e. 1967 and 1976-1977 complaints) did not as likely as not cause his current right knee disability.  They also opined that the Veteran's bilateral knee nature was indicative that his condition was not due to an injury in service, and the Veteran's in-service complaints were not of the type to have caused his current disability.  However, they did not provide an opinion as to the Veteran's contention that his duties in service (which included crawling and climbing ladders) caused his current disability.  The Board finds that an opinion as to whether the Veteran's age upon diagnosis and his post-service work more likely than not caused his current disability, or whether it is as likely as not that his active service caused his current disability, may be helpful to the Board.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to associate all treatment records from Jordan Hospital from July 1983 to September 2004 for the Veteran's knee(s) and/or periodic physical examinations.

2.  After completion of the foregoing, obtain a supplemental opinion to the VA examination reports as to whether it is as likely as not that the Veteran's current right knee disability is causally related to active service.  The clinician should consider the pertinent evidence of record to include the following: a.) the May 1967 right knee strain; b.) the 52 stretching treatments noted between December 1976 and March 1977 and provisional diagnosis of chondromalacia; c.) the normal examinations in service in 1966, 1969,1974, 1977, and 1978; d.) the denial of a tricked or locking knee in service (e.g. 1966, 1973, and 1978); e.) the Veteran's contention that his in-service activities of crawling, kneeling, and climbing ladders caused his disability; f.) the post service private treatment records; g.) the Veteran's post service employment which was in the same field as his in-service duties; and h.) the Veteran's age at onset of osteoarthritis.

In essence, the clinician should opine as to whether it is more likely than not that his current right knee condition is due to his age and post service employment or as likely as not due to service. 

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




